Citation Nr: 1317718	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  09-07 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a chronic disability manifested by leg pain, claimed as shin splints.

2.  Entitlement to service connection for a chronic lumbar spine disability.

3.  Entitlement to service connection for a chronic right knee disability.

4.  Entitlement to service connection for a chronic left knee disability.

5.  Entitlement to service connection for a chronic gastrointestinal disability.

6.  Entitlement to service connection for a chronic cardiac disability.

7.  Entitlement to an initial evaluation in excess of 10 percent for bicipital tendonitis of the right shoulder.

8.  Entitlement to an initial evaluation in excess of 10 percent for bicipital tendonitis of the left shoulder.

REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 2001 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an April 2007 rating decision and a February 2009 Decision Review Officer (DRO) decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In March 2013, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a chronic disability manifested by leg pain, a chronic lumbar spine disability, a chronic right knee disability, a chronic left knee disability, a chronic gastrointestinal disability, and a chronic cardiac disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  At no time during the appeal period was the Veteran's right shoulder bicipital tendonitis manifested by nonunion or dislocation of the clavicle or scapula, impairment of the humerus, limitation of arm motion at shoulder level or below, or ankylosis.

2.  At no time during the appeal period was the Veteran's left shoulder bicipital tendonitis manifested by nonunion or dislocation of the clavicle or scapula, impairment of the humerus, limitation of arm motion at shoulder level or below, or ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for the Veteran's right shoulder bicipital tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5024 (2012).

2.  The criteria for an initial evaluation in excess of 10 percent for the Veteran's left shoulder bicipital tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5024 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009). 

In this case, the Board notes that the issues on appeal arise from a notice of disagreement as to the initial rating assigned to the Veteran's service-connected right and left shoulder disabilities, and as such, represent a "downstream" issue as referenced in VAOPGCPREC 8-2003 (December 22, 2003), summary published at 69 Fed. Reg. 25,180 (May 5, 2004), a precedent opinion of VA's General Counsel that is binding on the Board (see 38 U.S.C.A. 7104(c); 38 C.F.R. § 14.507).  The opinion states that if, in response to notice of its decision on a claim for which VA has already given the 38 U.S.C.A. § 5103(a) notice, VA receives a notice of disagreement that raises a new issue, 38 U.S.C.A. § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly-raised issue.  With regard to the instant case, the Board finds that adequate 38 U.S.C.A. § 5103(a) notice was provided as to the original claim for service connection in August 2006, and as such, the rating assignment issue on appeal falls within the exception for the applicability of 38 U.S.C.A. § 5103(a).    

The August 2006 letter fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  The letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  The letter also specifically advised the veteran that he should tell VA about or give to VA that may affect how VA assigns a disability evaluation included statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work. 
 
The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records and VA medical treatment records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

Moreover, during the March 2013 Board hearing, the undersigned explained the issues on appeal and asked question designed to elicit evidence that may have been overlooked with regard to the increased rating issues.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded a VA examination in September 2006 and March 2012.  38 C.F.R. § 3.159(c)(4).  The September 2006 VA examiner addressed the severity of the Veteran's shoulder disabilities in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  

The March 2012 VA examiner, however, noted that the Veteran's physical examination findings were not consistent with his claimed conditions, that based on her clinical judgment, his symptoms were grossly over-exaggerated, preventing her from making an accurate assessment due to his lack of cooperation for a proper physical.  As such, the March 2012 VA examiner conducted as thorough an examination as was possible.  Under such circumstances, the Board finds no reason to reject the VA examination reports as incomplete.  See Turk v. Peake, 21 Vet. App. 565, 570-71 (2008) (noting that the veteran is accountable for his willful failure to cooperate with VA in developing his claim and such conduct "exposes a veteran to the possibility of an adverse finding of fact that can be overturned only by the Court's determination that the finding was clearly erroneous"); Wood v. Derwinksi, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.").  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignments of disability evaluations following awards of service connection for right and left shoulder bicipital tendonitis.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  See also, Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's right and left shoulder bicipital tendonitis has been evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5024 for tenosynovitis.  Under Diagnostic Code 5024, tenosynovitis is rated on limitation of motion of the affected parts.  

Disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203 (2012). A distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes.  The Veteran is reported to be left handed.

Diagnostic Code 5200 rates favorable ankylosis of the scapulohumeral joint with abduction to 60 degrees, reaching the mouth and head, as 30 percent disabling for the major arm and as 20 percent disabling for the minor arm.  Intermediate ankylosis, between favorable and unfavorable, warrants a 40 percent rating for the major arm and a 30 percent rating for the minor arm.  Unfavorable ankylosis with abduction limited to 25 degrees is assigned a 50 percent rating for the major arm and a 40 percent rating for the minor arm. 

Limitation of motion of the major shoulder to shoulder level warrants a 20 percent evaluation for either arm.  Motion to midway between the side and shoulder level warrants a 30 percent evaluation for the major arm and a 20 percent evaluation for the minor arm.  Finally, motion no more than 25 degrees from the side warrants a 40 percent rating for the major arm and a 30 percent rating for the minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Normal (full) range of motion of the shoulder is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

Under Diagnostic Code 5202, for impairment of the humerus in the major arm, a 20 percent rating is granted when there is malunion with moderate deformity for either arm.  Malunion with marked deformity warrants a 30 percent rating for the major arm and a 20 percent for the minor arm.  Also under Diagnostic Code 5202, for recurrent dislocations at the scapulohumeral joint, a 20 percent rating is granted with infrequent episodes and guarding of movement only at shoulder level for either arm.  When there are frequent episodes and guarding of all arm movements, a 30 percent rating is warranted for the major arm, and a 20 percent rating is warranted for the minor arm.  Fibrous union of the major arm warrants a 50 percent rating for the major arm and a 40 percent rating for the minor arm.  Nonunion (false flail joint) warrants a 60 percent rating for the major arm and a 50 percent rating for the minor arm.  Loss of head of (flail shoulder) warrants an 80 percent rating for the major arm and a 70 percent rating for the minor arm. 

Diagnostic Code 5203 contemplates impairment of the clavicle or scapula.  For a major joint, a 10 percent evaluation is assigned in cases of malunion or nonunion without loose movement of either arm.  A 20 percent evaluation contemplates dislocation or nonunion with loose movement of either arm.  Alternatively, the disability may be rated on impairment of function of a contiguous joint. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); Johnson  v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

The most comprehensive examination of the Veteran's shoulders was conducted in September 2006 at which time he reported a cracking sensation in his shoulders and also a pain when he abducted his shoulders.  The Veteran reported that sometimes he could not pick up anything due to pain.   

Physical examination demonstrated normal appearance.  There was no heat, redness, swelling effusion, drainage, or abnormal movement.  The biceps tendon was very tender.  There was no tenderness on the AC joint.  Range of motion testing of both shoulders was normal, but there was pain that began on abduction and flexion at 90 degrees and throughout the range of motion for internal and external rotation.  The examiner noted that the range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use of during flare-ups.  There was also no ankylosis of either shoulder.  

The Board finds that an evaluation higher than 10 percent is not warranted for either shoulder as the Veteran did not demonstrate nonunion or dislocation of the clavicle or scapula, impairment of the humerus, limitation of arm motion at shoulder level or below, or ankylosis.

In addition, although the examiner noted pain during range of motion testing, there was no additional decrease in motion noted with repetitive use or during flare-ups. Thus, there was no additional limitation due to pain noted on VA examination.

The Board notes that the examination scheduled in March 2012 does not help the Veteran's claim.  The examining professional noted that it was her professional opinion that the Veteran was exaggerating and magnifying the symptoms of all of his alleged conditions and that the physical examination findings were not consistent with his claimed condition.  The examiner noted that the Veteran displayed excessive dramatization in his responses to very normal physical examination maneuvers and that as a result of the Veteran's attempt to embellish his physical symptoms, she was unable to complete an assessment on any of his joints.  The examiner noted that the Veteran demonstrated great physical resistance while attempting to examine his left shoulder.  The examiner noted that it was her clinical opinion that the Veteran's presentation at that time was very rehearsed with the intent to magnify the extent of his alleged disabilities.  

As such, the Board finds that initial evaluations in excess of 10 percent for the Veteran's service-connected right and left shoulder disabilities are not warranted at any time during the appeal period.  This contemplates the complaints and physical findings noted.  It is reported that the shoulders do not interfere with employment, so a total rating issue is not at issue.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for bicipital tendonitis of the right shoulder is denied.

Entitlement to an initial evaluation in excess of 10 percent for bicipital tendonitis of the left shoulder is denied.


REMAND

Review of the record reveals that further action is warranted as to the remaining issues. 

The Veteran seeks service connection for disabilities manifested by bilateral leg pain (claimed as shin splints), back pain, knee pain, gastrointestinal symptoms, and cardiac symptoms.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).  

VA is authorized to compensate any Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, that became manifest either during active service in the Southwest Asia Theater of operations, or to a degree of 10 percent within the applicable presumptive period, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  A qualifying chronic disability is a disability resulting from the following, or a combination of the following:  an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and/or irritable bowel syndrome.  38 C.F.R. § 3.317(a)(2).  

Objective indications of chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Chronic disabilities are those that have existed for 6 months or more or that have exhibited intermittent episodes of improvement and worsening over a 6-month period, measured from the earliest date on which the evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

A medically unexplained chronic multisymptom illness is a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, are not considered medically unexplained.  38 C.F.R. § 3.317(a)(2).  Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to fatigue, skin signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, upper or lower respiratory systems signs or symptoms, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid for a chronic disability if there is affirmative evidence that the disability 1) was not incurred during active service in the Southwest Asia theater of operations, or 2) was caused by a supervening condition or event that occurred between the most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability, or 3) is the result of willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7).

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  Furthermore, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311   (2007).

In this case, the Veteran underwent VA examination in September 2006 at which time he reported that he experienced pain with running from his knee to his shins; lower back pain worse with running and lifting; and pain, popping, and locking of his knees worse with running.  The Veteran also reported that right after leaving service, he began having problems with his bowels.  The Veteran further reported episodes of chest pain, dizziness, and palpation.

After physical examination of the Veteran, he was diagnosed as having bilateral shin splints; lumbosacral strain; bilateral knee strain, left knee osteoarthritis, and possible damage to the medial menisci; sinus arrhythmia and cardiac murmur.  The examiner, however, did not provide an opinion as to whether the Veteran's diagnoses were in any way related to his active duty service.

In addition, the September 2006 VA examiner noted that there was not a diagnosis for the Veteran's claimed gastrointestinal problems.  VA treatment records, however, indicate assessments of probable lactose intolerance and probable GERD.  The March 2012 VA examiner diagnosed the Veteran as having lactose intolerance. 

No opinions have been obtained regarding whether any chronic disorders with respect to the Veteran's legs, lumbar spine, knees, gastrointestinal system, and cardiac system are related to Gulf War service or to service.  Thus, in order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  In this regard, a medical opinion in conjunction with the review of the entire record and examination of the Veteran is warranted to identify all current, chronic disorders with respect to the Veteran's legs, lumbar spine, knees, gastrointestinal system, and cardiac system and determine whether it is at least as likely as not that such disorders are in any way related to his Gulf War service or other active duty service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with appropriate VCAA notice regarding his claims for entitlement to service connection to include as due to Persian Gulf service.

2.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his leg pain, lumbar spine pain, knee pain, gastrointestinal symptoms, or cardiac symptoms that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claims at issue.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his leg pain, lumbar spine pain, and knee pain (diagnosed as shin splints, lumbosacral strain, bilateral knee strain, possible damage of the medial menisci, and left knee osteoarthritis) by the September 2006 VA examiner.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must first indicate if there is any currently diagnosed chronic disorder of the legs, lumbar spine, and knees.  If there is, the examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each of the diagnosed disorders was caused or aggravated by the Veteran's military service.  

If there are no currently diagnosed leg, lumbar spine, or back disorders, the examiner must then determine if there is a qualifying chronic disability, including an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  A chronic disability includes objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Chronic disabilities are those that have existed for 6 months or more or that have exhibited intermittent episodes of improvement and worsening over a 6-month period, measured from the earliest date on which the evidence establishes that the signs or symptoms of the disability first became manifest.  A medically unexplained chronic multisymptom illness is a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to fatigue, skin signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, upper or lower respiratory systems signs or symptoms, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his gastrointestinal symptoms.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must first indicate if there are currently diagnosed gastrointestinal disorders.  If there are, the examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each of the diagnosed gastrointestinal disorders was caused or aggravated by the Veteran's military service.  

If there are no currently diagnosed gastrointestinal disorders, the examiner must then determine if there is a qualifying chronic disability, including an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  A chronic disability includes objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Chronic disabilities are those that have existed for 6 months or more or that have exhibited intermittent episodes of improvement and worsening over a 6-month period, measured from the earliest date on which the evidence establishes that the signs or symptoms of the disability first became manifest.  A medically unexplained chronic multisymptom illness is a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to fatigue, skin signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, upper or lower respiratory systems signs or symptoms, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his cardiac symptoms.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must first indicate if there are currently diagnosed cardiac disorders.  If there are, the examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each of the diagnosed cardiac disorders was caused or aggravated by the Veteran's military service.  

If there are no currently diagnosed cardiac disorders, the examiner must then determine if there is a qualifying chronic disability, including an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  A chronic disability includes objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Chronic disabilities are those that have existed for 6 months or more or that have exhibited intermittent episodes of improvement and worsening over a 6-month period, measured from the earliest date on which the evidence establishes that the signs or symptoms of the disability first became manifest.  A medically unexplained chronic multisymptom illness is a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to fatigue, skin signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, upper or lower respiratory systems signs or symptoms, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  

6.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


